Citation Nr: 0314633	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to service connection for degenerative 
arthritis of the left hip, claimed as a hip disorder.  

3.  Entitlement to service connection for residuals of a left 
wrist injury.  

4.  Entitlement to service connection for groin pull, claimed 
as a groin disorder.  

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as breathing problems due to an 
undiagnosed illness.  

6.  Entitlement to service connection for arthritis.  

7.  Entitlement to service connection for a skin rash 
classified as chronic, recurrent dermatitis, mostly affecting 
the groin and lower abdomen.  

8.  Entitlement to service connection for an undifferentiated 
somatoform disorder claimed as numbness and impotence, to 
include as due to an undiagnosed illness.  

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin rash classified as solar dermatitis, xerosis and 
pruritus, to include as due to an undiagnosed illness.  

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
undifferentiated somatoform disorder claimed as fatigue, 
aches, pains, night sweats, irritability, restlessness, sleep 
disorder, memory loss, and poor concentration, to include as 
due to an undiagnosed illness.  

(The issue of entitlement to service connection for callus of 
the right foot, claimed as a right foot injury, will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968 and from January to May 1991, to include a 
period in Southwest Asia during the Persian Gulf War, from 
January to April 1991.  Other service in the United States 
Army Reserve and United States Army National Guard was 
verified but the dates of such service were not specified.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  

The Board has rephrased the issue of entitlement to service 
connection for arthritis of the left wrist to residuals of a 
left wrist injury in order to more accurately reflect the 
veteran's claimed disability and the medical evidence 
defining it.  

The RO formulated the issue regarding entitlement to service 
connection for arthritis in terms of whether new and material 
evidence had been submitted to reopen a claim, but the 
Board's review of the complete evidence shows that a final 
decision has not been entered on this issue.  The veteran's 
initial claim for arthritis was received in August 1998 and 
the July 1999 rating decision was the initial adjudication of 
it.  That rating decision and the September 2000 statement of 
the case included the applicable legal criteria for direct 
and presumptive service connection and rationale for the 
denial, on the merits, so he has been appropriately and 
timely informed of all applicable procedural and evidentiary 
requirements for a decision by the Board at this time.  
Accordingly, the issue has been rephrased as stated on the 
first page.  

By rating decision in August 1997, entitlement to service 
connection for an undifferentiated somatoform disorder 
claimed as numbness and impotence, to include as due to an 
undiagnosed illness, was initially denied and the veteran was 
timely notified.  A Veterans Benefits Counselor filed a 
written report in August 1997, following the veteran's 
receipt of the notice, that the veteran had contacted him to 
discuss the recent disallowance and to state that he had not 
withdrawn his claim.  A VA examination pursuant to this 
contact was conducted in October 1997.  By reasonably 
construing the veteran's contact in August 1997, the Board 
concludes that this contact constituted a timely notice of 
disagreement to the August 1997 rating decision denying 
entitlement to service connection for an undifferentiated 
somatoform disorder claimed as numbness and impotence, to 
include as due to an undiagnosed illness.  See 39 C.F.R. 
§§ 20.201, 20.302 (2002).   The July 1999 rating decision and 
the  September 2000 statement of the case contain requisite 
rationale and legal criteria regarding the denial of service 
connection for this disability on the merits, de novo.  
Therefore, the issue concerning the undifferentiated 
somatoform disorder, claimed as described, on the merits, de 
novo, is properly before the Board at this time.  

The veteran has claimed that he is entitled to service 
connection for a skin rash classified as chronic and 
recurrent dermatitis, mostly affecting the groin and lower 
abdomen.  This issue has not been the subject of a final 
decision.  The RO did not list this as an issue on the July 
1999 rating decision or the September 2000 statement of the 
case.  Nevertheless, the July 1999 rating decision and the 
September 2000 statement of the case did include the analysis 
that chronic recurrent dermatitis affecting the groin and 
lower abdomen was not related to active service, and included 
the law and regulations on direct service connection.  The 
notice of disagreement and substantive appeal in this case 
are reasonably construed to include this issue.  Accordingly, 
this issue is considered to be properly before the Board at 
this time.  

In September 2001, a Travel Board hearing was held in St. 
Petersburg before the undersigned, who is the Veterans Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102.  A transcript of the hearing testimony is in the 
claims file.  It was noted at the outset of this hearing that 
the veteran had withdrawn the issue of entitlement to service 
connection for residuals of a corneal abrasion of the left 
eye.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for callus of the right 
foot, claimed as a right foot injury, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (38 C.F.R. § 20.903 
(2002))  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  

Based on the veteran's statements and testimony in 
conjunction with this appeal, his claims include service 
connection for skin rash classified as tinea cruris, tinea 
corporis, intertrigo, tinea unguium, and irritant or allergic 
contact dermatitis, but service connection for these skin 
disorders has not been adjudicated and developed for 
appellate review at this time.  Accordingly, the matter of 
service connection for these skin disorders is referred to 
the RO for all necessary action deemed appropriate.  


FINDINGS OF FACT

1.  Irritable bowel syndrome was first manifested by 
intermittent diarrhea during active service in 1991.  

2.  Degenerative arthritis of the left hip, claimed as a hip 
disorder, was not manifested during or until many years 
following active service, is not shown to have resulted from 
any inservice disease or injury, and is neither claimed nor 
shown to be due to an undiagnosed illness or to a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms.  

3.  Residuals of a left wrist injury, to include degenerative 
changes, tendonitis and nerve damage, are shown to have had 
their inception during active service.  

4.  A chronic disability manifested by a groin pull, claimed 
as a groin disorder, is not shown to be present.  

5.  Chronic obstructive pulmonary disease, claimed as 
breathing problems due to an undiagnosed illness, was not 
shown during active service, nor is it shown to have resulted 
from any inservice disease or injury, nor is it shown to be 
due to an undiagnosed illness or to a medically unexplained 
chronic multisymptom illness that is defined by a cluster of 
signs or symptoms.  

6.  Arthritis of multiple joints other than the left wrist 
and the right foot was not shown to be present during or 
until more than a year following active service, nor is it 
shown to have resulted from any inservice disease or injury.  

7.  A skin rash classified as chronic, recurrent dermatitis, 
mostly affecting the groin and lower abdomen is not shown to 
have been present during active service, nor to have resulted 
from any inservice disease or injury, nor to be due to an 
undiagnosed illness or to a medically unexplained chronic 
multisymptom illness that is defined by a cluster of signs or 
symptoms.  

8.  Undifferentiated somatoform disorder claimed as numbness 
and impotence is not shown to have been present during active 
service, nor to have resulted from any inservice disease or 
injury, nor to be due to an undiagnosed illness or to a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms.  

9.  By RO rating action in January 1997 service connection 
was denied for hearing loss, a skin rash classified as solar 
dermatitis, xerosis and pruritus, to include as due to an 
undiagnosed illness, and for undifferentiated somatoform 
disorder claimed as fatigue, aches, pains, night sweats, 
irritability, restlessness, sleep disorder, memory loss, and 
poor concentration, to include as due to an undiagnosed 
illness.  

10.  Following appropriate notice, the veteran failed to 
timely appeal the January 1997 decision.  

11.  The additional evidence submitted since the time of the 
January 1997 RO decision for the purpose of reopening the 
claims for service connection for hearing loss, a skin rash 
classified as solar dermatitis, xerosis and pruritus, to 
include as due to an undiagnosed illness, and for 
undifferentiated somatoform disorder claimed as fatigue, 
aches, pains, night sweats, irritability, restlessness, sleep 
disorder, memory loss, and poor concentration, to include as 
due to an undiagnosed illness, includes no evidence which has 
not been previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  

2.  A left hip disability was not incurred in or aggravated 
by active service; nor may arthritis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).  

3.  A chronic left wrist disability, to include degenerative 
changes, tendonitis, and nerve damage, was incurred in 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5102, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  

4.  A chronic groin disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).  

5.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service, nor may a chronic breathing 
disorder be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1117, 1118, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2002).  

6.  Arthritis (excluding the left wrist and the right foot) 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002).  

7.  A chronic skin disability, classified as chronic, 
recurrent dermatitis mostly affecting the groin and the lower 
abdomen, was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1117, 
1118, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2002).  

8.  Undifferentiated somatoform disorder manifested by 
numbness and impotence was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
1117, 1118, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2002).  

9.  The January 1997 rating decision denying service 
connection for hearing loss, a skin rash classified as solar 
dermatitis, xerosis and pruritus, to include as due to an 
undiagnosed illness, and for undifferentiated somatoform 
disorder claimed as fatigue, aches, pains, night sweats, 
irritability, restlessness, sleep disorder, memory loss, and 
poor concentration, to include as due to an undiagnosed 
illness, respectively, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302(a), 20.1103 (2002).

10.  New and material evidence not having been submitted to 
reopen the claims for service connection for hearing loss, a 
skin rash classified as solar dermatitis, xerosis and 
pruritus, to include as due to an undiagnosed illness, and 
for undifferentiated somatoform disorder claimed as fatigue, 
aches, pains, night sweats, irritability, restlessness, sleep 
disorder, memory loss, and poor concentration, to include as 
due to an undiagnosed illness, respectively, these claims are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service 
or by any period of active duty for training (ACDUTRA), as 
well as for any death or injury incurred or aggravated while 
performing any period of inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  There are some 
disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In determining whether an appellant 
is entitled to service connection for a disease or 
disability, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As applicable to Gulf War veterans, the provisions of 38 
U.S.C.A. § 1117, in pertinent part, direct that:

 (a) (1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest  (A) during service 
on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War; or  (B) to 
a degree of 10 percent or more during the presumptive period 
prescribed under subsection (b).  (2) For purposes of this 
subsection, the term "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of any of the following):  (A) An undiagnosed 
illness.  (B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  (C) Any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants a presumption of service-connection.  
(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time shall be made following 
a review of any available credible medical or scientific 
evidence and the historical treatment afforded disabilities 
for which manifestation periods have been established and 
shall take into account other pertinent circumstances 
regarding the experiences of veterans of the Persian Gulf 
War.  (c) (1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection previously established under this section is no 
longer warranted-  (A) a veteran who was awarded compensation 
under this section on the basis of the presumption shall 
continue to be entitled to receive compensation under this 
section on that basis; and  (B) a survivor of a veteran who 
was awarded dependency and indemnity compensation for the 
death of a veteran resulting from the disease on the basis of 
the presumption before that date shall continue to be 
entitled to receive dependency and indemnity compensation on 
that basis.  (2) This subsection shall cease to be effective 
on September 30, 2011.

***

 (f) For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  (g) For purposes of this 
section, signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following:  (1) Fatigue.  (2) Unexplained rashes or other 
dermatological signs or symptoms.  (3) Headache.  (4) Muscle 
pain.  (5) Joint pain.  (6) Neurological signs and symptoms.  
(7) Neuropsychological signs or symptoms.  (8) Signs or 
symptoms involving the upper or lower respiratory system.  
(9) Sleep disturbances.  (10) Gastrointestinal signs or 
symptoms.  (11) Cardiovascular signs or symptoms.  (12) 
Abnormal weight loss.  (13) Menstrual disorders.

The pertinent provisions of 38 C.F.R. § 3.317 are as follows:

 (a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  (i) Became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and  
(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  (2) 
For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  (3) For purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  (4) A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  (5) A disability referred to in 
this section shall be considered service connected for 
purposes of all laws of the United States.  (b) For the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) Fatigue  (2) Signs or 
symptoms involving skin  (3) Headache  (4) Muscle pain  (5) 
Joint pain  (6) Neurologic signs or symptoms  (7) 
Neuropsychological signs or symptoms  (8) Signs or symptoms 
involving the respiratory system (upper or lower)  (9) Sleep 
disturbances  (10) Gastrointestinal signs or symptoms  (11) 
Cardiovascular signs or symptoms  (12) Abnormal weight loss  
(13) Menstrual disorders.  (c) Compensation shall not be paid 
under this section:  (1) If there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or  (2) If there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or  (3) If 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2).  In this case, the veteran's DD 
Form 214 indicates that he served in the "Desert Shield/Storm 
area of responsibility" from January 26 to April 19, 1991.  

A.  Missing Service Medical Records

The veteran has claimed that service medical records of 
pertinent treatment he received while he was in Southwest 
Asia are lost or missing.  The Board notes that service 
medical records have been received covering his service in 
1991, although it cannot be determined that all the service 
medical records dated during this period of active duty have 
been compiled.  The RO went through the appropriate 
procedures to obtain as many service medical records as 
possible.  While it is uncertain on the record whether any 
service medical records are missing, the Board will meet its 
heightened obligation in cases where service medical records 
are missing to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

B.  Irritable Bowel Syndrome

The service medical records show no gastrointestinal 
complaint, finding or diagnosis during the veteran's active 
service from 1966 to 1968.  The separation examination dated 
in August 1967 showed a normal digital rectal examination as 
well as normal abdomen and viscera.  The veteran reported 
some indigestion in his younger years which had not bothered 
him "lately."  An enlistment examination for the Army 
National Guard in September 1981 showed no abnormality of the 
abdomen, viscera, anus and rectum.  On a periodic examination 
in April 1989, the abdomen, viscera, anus and rectum were 
normal.  On a "+40" examination in January 1991, the 
abdomen, viscera, anus and rectum were normal.  He was 
"hemoccult negative."  On a separation examination in March 
1991, the rectal examination was negative.  In April 1991, it 
was reported that he had had intermittent diarrhea since 
being in Saudi Arabia.  He usually was treated with 
Kaopectate and immodium with short-term resolution of 
symptoms.  

A VA examination was conducted in October 1996 with the 
purpose of ruling out any disease found and evaluating any 
findings associated with any undiagnosed illness associated 
with the veteran's Persian Gulf War service.  He complained 
of intermittent diarrhea but the physical examination showed 
normoactive bowel sounds and a nondistended, nontender and 
soft abdomen.  

On a VA examination in October 1997, the veteran complained 
of diarrhea and upset stomach that he had had since he served 
in Saudi Arabia.  He described alternating constipation and 
diarrhea.  He reported diffuse upper abdominal pain with an 
urge to defecate that resolved when he moved his bowels.  A 
yearly cycle of three days without a bowel movement and three 
days of diarrhea was presented.  The examiner expressed a 
diagnostic commentary that the veteran's symptoms were most 
likely suggestive of irritable bowel syndrome.  

A statement from the veteran's spouse in October 1997 
indicated that he gets stomach aches.  

The impression from a VA flexible sigmoidoscopy in November 
1997 was change in bowel habits with irritable bowel syndrome 
and colitis to be ruled out.  

VA outpatient treatment records dated in January 1998 
indicate fecal incontinence and a history of irritable bowel 
syndrome.  

VA outpatient treatment records dated in September 1998 show 
the veteran's report of dysentery and vomiting while he was 
stationed in the Persian Gulf.  Since then he reportedly had 
had chronic gastrointestinal symptoms.  The impression was 
post dysentery and possible Reiter's.  

A former fellow serviceman of the veteran reported in 
September 1998 that the veteran had been taken to the 
dispensary during active service in Southwest Asia for 
extreme diarrhea, nausea and cramps.  

A private physical residual functional capacity report 
pursuant to the veteran's application for Social Security 
disability benefits was completed in January 1999.  Diffuse 
abdominal complaints related to service in the Persian Gulf 
were recorded.  

A recent bout of diarrhea that had lasted five days was noted 
in VA outpatient treatment records dated in January 2001.  

During the September 2001 hearing, the veteran testified that 
stomach aches, diarrhea and vomiting started before he left 
Saudi Arabia and continued when he came home.  He stated that 
he used over-the-counter remedies like "Pepto-Bismol," but 
the symptoms never went away.  He stated that he had seen a 
physician or a field medic while he was stationed in the 
Persian Gulf but the medical records of this were lost.  He 
first sought treatment for irritable bowel syndrome at a VA 
clinic in 1994 or 1995.  

The first medically recorded complaints of diarrhea were in 
April 1991 with short term resolution of symptoms after 
taking Kaopectate and immodium.  There was no medical follow-
up from April 1991 until the October 1996 examination, and 
irritable bowel syndrome was first diagnosed on the October 
1997 examination.  The veteran gave a history at that time 
that the symptoms of diarrhea and upset stomach had started 
in Saudi Arabia, and the April 1991 medical report is 
consistent with this history.  He also testified about his 
inservice gastrointestinal symptomatology and submitted a 
statement from a fellow service man that he went to a 
dispensary for cramps, diarrhea and nausea during his service 
in Southwest Asia.  Even if he did have diarrhea, an upset 
stomach, cramps and nausea during his service in Southwest 
Asia, as a layman, he is not qualified to render an opinion 
as to medical diagnosis, etiology or causation of irritable 
bowel syndrome.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Nevertheless, there is medical evidence that 
intermittent diarrhea that was only relieved in the short 
term began during active service in Southwest Asia.  
Intermittent diarrhea has been medically determined to be a 
manifestation of irritable bowel syndrome.  Accordingly, the 
uncontradicted medical evidence shows that intermittent 
diarrhea that was medically shown to be a manifestation of 
irritable bowel syndrome began during active service.  The 
preponderance of the evidence shows that irritable bowel 
syndrome had its inception during active service.  

C.  Left Hip

The service medical records show no complaint, finding or 
diagnosis of any left hip abnormality.  

Raymond A. Easley, D.O., reported in June 1996 that the 
veteran was seen for aching of the left acetabulum for the 
previous 2 weeks.  There was no history of injury.  He 
reportedly carried engines that weighed more than 30 pounds 
during the day.  Localized left hip pain was found; the 
assessment was left hip pain.  X-ray showed no evidence of 
fracture and that the hip spaces were maintained.  The 
impression was no evidence of fracture and "significant 
degenerative change."  

The veteran underwent cervical spine discectomy and fusion at 
a VA hospital in May 1998 and the bone graft for the 
procedure was taken from the left iliac crest.  X-ray 
examination by VA in June 1998 revealed degenerative changes 
in the form of joint space narrowing and subchondral 
sclerosis.  There was a large calcific density lateral to the 
left iliac wing, which possibly represented a sequela of 
prior injury.  

The physical residual functional capacity report prepared for 
the Social Security Administration in January 1999 indicated 
that the veteran had hip pain secondary to the iliac bone 
graft donor site.  

VA outpatient clinical records show, in February 1999, that 
the veteran had point tenderness and hypersensitivity over 
the left flank incision.  There also was pins and needles 
type pain with hyperalgesia of the left hip area.  In June 
1999, complaints of left hip pain reportedly were most likely 
secondary to referral pain from lumbar spine stenosis or due 
to local bony contusion and irritation from the iliac bone 
graft.  In September 1999, X-ray examination of the left hip 
revealed extremely minimal degenerative findings with minimal 
joint space loss, slight asymmetry on the left, and small 
rounded calcific densities projected over the pelvis, 
probably phleboliths.  The impression was minimal 
degenerative findings without definite change.  

During the September 2001 hearing, the veteran testified that 
he began to have trouble with left hip arthritis during his 
Persian Gulf War service.  

X-ray examination by VA in January 2002 pursuant to the 
veteran's complaints of pelvic pain with bending and rotating 
radiating mostly to the groin revealed a large osteochondroma 
projecting from the anterolateral aspect of the left iliac 
wing without other significant bone or joint abnormality.  

The complete medical evidence shows the veteran's initial 
left hip complaints to have been in 1996 with left hip pain 
and a recording by X-ray, possibly in error in light of later 
X-ray findings, of significant degenerative change.  However, 
these findings more than 4 years following active service are 
not medically linked to any inservice disease or injury.  
Aside from his subjective testimony, there is no indication 
of any left hip abnormality during active service, to include 
his Persian Gulf War service.  Left hip pain ensued from the 
May 1998 bone graft, but this is obviously unrelated to 
active service.  Left hip pain, tenderness, hypersensitivity 
and hyperalgesia have been related to degenerative change, 
osteochondroma, bone graft, and/or radicular symptoms for a 
lumbar disc herniation, all of which were first shown more 
than a year following separation from active service.  There 
is no medical evidence linking the current left hip disorder 
to inservice disease or injury.  

It is neither claimed nor shown that any left hip disorder is 
due to an undiagnosed illness nor to a medically unexplained 
chronic multisymptom illness such as fibromyalgia that is 
defined by a cluster of signs or symptoms.  

D.  Left Wrist

The service medical records show a 3 centimeter scar of the 
ventral left wrist noted on a National Guard retention 
examination in June 1985.  The scar was described as 6 
centimeters on a National Guard retention examination in 
April 1989.  In February 1991, left wrist pain and swelling 
was recorded after a locker door was slammed on it a few days 
previously.  X-ray examination of the left wrist was negative 
for fracture, dislocation, infection, bony neoplasm, or 
opaque foreign body.  In March 1991, the veteran stated that 
the wrist still bothered him.  There was no swelling or 
discoloration.  There was good grip strength except with the 
use of the left thumb.  Fracture of the left navicular bone 
was to be ruled-out by X-ray examination.  On the separation 
examination in March 1991, tendonitis of the left wrist was 
diagnosed.  In April 1991, it was noted that de Quervain's 
tenosynovitis of the left wrist had been treated with thumb 
splint and Motrin with a 50 percent improvement over a period 
of 7 weeks.  

On a VA examination in October 1996, there was carpal-
metacarpal tenderness of the thumb region and prominence of 
the first metacarpophalangeal joint of the thumb.  Tinel's 
and Phalen's signs were positive.  Carpal tunnel syndrome was 
diagnosed.  

On a VA examination in October 1997, the veteran complained 
of mild arthralgia of the wrist.  Minimal degenerative joint 
disease was the impression.  There was X-ray evidence of 
erosive changes involving the distal radius and ulna and 
minimal osteophyte formation involving the radiocarpal 
articulation and the carpal bones.  The impression was 
minimal degenerative changes.  There also was X-ray evidence 
of narrowing, sclerosis and osteophyte formation involving 
the left first interphalangeal joint.  The impression was 
degenerative change involving the thumb interphalangeal 
joint.  

A former fellow serviceman of the veteran reported in 
September 1998 that the veteran had injured his left wrist 
and it was placed in a cast during his active service.  

VA outpatient treatment records show, in January 2000, that 
the veteran gave a long history of joint pain including 
stiffness of the wrist.  Mild pain with range of motion of 
the wrists without swelling was indicated.   In July 2000, 
slight tenderness of the left wrist was elicited.  
Osteoarthritis of the wrist was assessed.  In May 2001, he 
complained of aching, sometimes feeling as if his hand had 
been hit by a hammer, numbness and burning pain of the left 
hand.  There was positive Tinel's sign.  Carpal tunnel 
syndrome was assessed.  

During the September 2001 hearing, the veteran testified that 
he continued to be bothered in his left wrist after the 
inservice injury when a locker door was slammed on it.  Prior 
to that injury, he never had aches and pains of the left 
wrist.  

Electrodiagnostic testing by VA in October 2001 showed 
evidence of median nerve entrapment at the wrist.  In March 
2002, he was wearing a brace for carpal tunnel syndrome.  In 
May 2002, symptoms of carpal tunnel syndrome, positive 
Tinel's, and decreased pinprick sensation of the thumb were 
revealed.  Carpal tunnel syndrome and possible ulnar 
neuropathy on the left were the impressions.  

Even though there was a gap in the medical evidence between 
1991 and 1996, the medical evidence dated since January 1991, 
during active service, shows a left wrist injury with 
resultant pain, tendonitis, tenosynovitis, carpal tunnel 
symptomatology, and degenerative joint disease.  On this 
basis, the Board finds a preponderance of the medical 
evidence in favor of the inception of current left wrist 
pathology during active service, as the result of the 
inservice injury.  Even though no pertinent medical evidence 
is contemporaneous with the period between 1991 and 1996, the 
complete medical evidence supports a continuity of left wrist 
disablement emanating from the left wrist injury coincident 
with active duty.  

E.  Groin Pull

The service medical records show that the veteran was seen in 
January 1988 for complaints of painful inner thighs, more so 
on the left side, after he was skiing with his legs apart 
that caused stress on the inner thighs.  There was tenderness 
along the inguinal areas of the thigh-groin areas.  A severe 
groin pull was assessed.  A few days later he was seen again 
for a re-injury groin pull.  He was placed on quarters and 
scheduled to return the next day.  The next day he was shown 
to have a pulled groin muscle and placed on light duty.  He 
was seen 2 days later and was described as doing better and 
healing slowly.  An April 1989 retention/periodic physical 
examination, general physical examinations in January 1991 
and the separation examination in March 1991, respectively, 
showed no complaint, finding or diagnosis relating to the 
groin pull injury.  

On VA general medical and orthopedic examinations in October 
1996, there was no history, complaint, finding or diagnosis 
of a groin pull injury or residuals thereof.  

VA outpatient treatment records dated in September 1998 show 
that the veteran had had chronic tingling pain on the left 
side and in the left groin area since January 1998.  Chronic 
pain of the left side was assessed.  No muscle abnormality of 
the groin was identified.  In January 1999, he reportedly had 
right groin pain but this had radiated from the low back and 
into the right leg.  The physical examination showed no 
muscle abnormality of the groin.  

During the September 2001 hearing, the veteran testified that 
he was loading sandbags in Saudi Arabia when he pulled his 
groin muscles.  He reportedly saw a doctor there who advised 
soaking in a tub and bed rest.  His groin continued to hurt 
him off and on.  He experienced groin pain on occasion if he 
sat or got up a certain way.  He could not pick up anything.  
He was advised at the time the doctor saw him in Saudi Arabia 
that the groin muscle pull should just go away.  

VA outpatient treatment records dated in September 2001 show 
the veteran's complaints of pain radiating down to his groin 
and groin pain for years with negative work-ups.  

While the veteran sustained a groin pull injury during active 
service, the complete medical evidence does not show any 
current disabling residuals thereof.  The postservice 
clinical records indicate groin pain but this was described 
as arising more than 5 years following active service, 
radiating pain from another part of the body and associated 
with negative findings.  Postservice complaints of groin pain 
have not been medically related to any muscle injury, and the 
groin muscles have consistently been shown to be normally 
strong and asymptomatic since active service and prior to 
January 1998, when he suffered a lacunar infarction followed 
by generalized left upper and lower extremity weakness.  The 
complete medical evidence shows that there is no current 
disability from the inservice groin pull injury.  Without a 
current disability from the groin pull injury, the 
requirements of service connection are not met.  

F.  Chronic Obstructive Pulmonary Disease
(Breathing Disorder Due To Undiagnosed Illness)

The Board would first point out that service connection has 
been granted for sinusitis/sinus disease, so that any 
breathing difficulty due to this disease is not the subject 
of the claim for service connection for a breathing disorder 
as due to an undiagnosed illness, to include chronic 
obstructive pulmonary disease.  

The service medical records show, on the separation 
examination in August 1967, that the veteran had had some 
colds and upper respiratory infections and chest pain or 
pressure after physical training or strenuous exercise.  No 
lung abnormality was detected.  The enlistment examination in 
September 1981 showed that he had undergone nasal surgery in 
March 1981, prior to any National Guard service, to have some 
tissue removed in order to breathe better.  There were full 
recovery and no residual problems.  Bilateral nasal 
congestion was noted on an examination in June 1985.  On a 
"+40" examination in January 1991, he had an infected 
pharynx and slight anterior cervical adenopathy.  The March 
1991 separation examination showed no complaint, finding or 
diagnosis of any respiratory abnormality.  Chest X-rays 
during active service were within normal limits.  

On a VA examination in October 1996, the lungs were clear to 
auscultation, bilaterally, and X-ray examination showed that 
the lungs were clear without acute pulmonary infiltrate or 
mass-lesion.  No acute cardiopulmonary disease was the 
impression.  

X-ray examination of the chest by VA in September 1997 
revealed scattered densities in the right upper lobe that 
most likely represented fibrotic changes and a density 
overlying the left upper lobe that most likely represented a 
prominent left first costochondral junction.  An apical 
lordotic view by X-ray later in September 1997 showed no 
evidence of mass-lesion in the lung apices bilaterally.  The 
prior density noted most likely represented an overlying bony 
shadow at the first rib, bilaterally.  

A statement from the veteran's wife in October 1997 indicated 
that he could not breathe well and constantly used nose 
spray.  

X-ray examination of the chest by VA in February 1998 was 
associated with the veteran's complaints of chest pain.  
There was persistent fibrotic scarring at the right apex 
unchanged from the prior examination and the lung fields were 
otherwise clear.  No active chest disease was the impression.  

VA pulmonary function testing in October 1998 showed the 
veteran's history of 30 pack years of cigarette smoking with 
mild restrictive ventilatory impairment and severely reduced 
diffusing capacity.  A VA clinical notation later in October 
1998 indicated that he had atypical retrosternal chest pain 
lasting a few minutes and not related to exercise.  A 
November 1998 computerized tomogram of the chest revealed 
emphysematous changes, apical scarring, possible nodule, and 
no indication of active disease.  X-ray examination of the 
lungs showed no acute findings and no change since the X-ray 
examination in October 1996 (which was reviewed for 
comparison purposes).  The unchanged findings included 
asymmetric right apical density, pleural thickening and 
curvilinear density in the left lateral costophrenic sulcus 
possibly related to scarring or segmental atelectasis.  In 
December 1998, pulmonary function testing reportedly showed 
mild obstructive airway with bronchodilator effect.  He was 
advised to discontinue smoking.  

A report of an award of Social Security disability benefits 
in March 1999 showed the veteran's history of shortness of 
breath and that pulmonary function studies had indicated 
chronic obstructive pulmonary disease in reference to his 
severely reduced diffusing capacity.  He complained of 
shortness of breath with minimal exertional activity.  

VA outpatient treatment records dated in February 1999 show 
that the veteran had a history of emphysema and used 
inhalers.  He had "gone back" to smoking.  Pulmonary 
function value for forced expiratory volume was 58 percent of 
predicted.  History of chronic obstructive pulmonary disease 
was assessed.  In May 1999, inspiratory and expiratory 
wheezes of the upper lobes of the lungs were described.  
Chronic obstructive pulmonary disease was the impression.  In 
June 1999, he was treated for a cold with productive cough, 
low grade temperature and sore throat.  He also had 
difficulty breathing.  He was seen for nasal congestion in 
October 1999.  Breathing difficulty in November 1999 was 
associated with rhinitis.  He complained of a stuffy nose 
since he was stationed in the Persian Gulf and had been told 
that he had a possible allergy.  In February 2000, symptoms 
of chest congestion, nasal flaring, fever, chills, and 
shortness of breath with physical findings of clear lungs 
were assessed as acute bronchitis.  He also was treated for 
vasomotor rhinitis and a viral upper respiratory infection.  
 
A chest X-ray by VA in September 2000 showed areas of linear 
fibrotic scarring in the right apex, chronic and unchanged, 
and minor scarring in the left costophrenic angle.  There was 
no evidence of active chest disease, unchanged since November 
1998.  

During the September 2001 hearing, the veteran testified that 
he started to experience breathing problems when he was in 
Saudi Arabia.  He described chest pain and being out of 
breath there.  He first sought treatment for his breathing 
problems with VA.  He felt that breathing the smoke and fumes 
in the Southwest Asia environment caused him to develop 
breathing problems.  He did not know if an undiagnosed 
breathing disorder had been reported by his doctors.  

Aside from the effect of service connected sinusitis on the 
veteran's breathing ability, there is no indication that he 
had any chronic respiratory dysfunction during active 
service.  He is shown to have had no respiratory problems on 
the VA examination in October 1996.  Since then breathing 
difficulties have been medically related to allergic 
rhinitis, colds, bronchitis, chronic obstructive pulmonary 
disease, emphysema and cigarette smoking.  No currently 
identified respiratory disorder was present during active 
service nor medically traceable to any injury or disease 
during active service.  X-ray evidence of fibrosis and 
scarring first shown since active service has not been 
medically identified as causative of breathing problems nor 
manifestations of active disease.  There was no X-ray 
evidence of respiratory abnormality during active service.  
No breathing disorder is medically shown to be due to an 
undiagnosed illness, nor to any environmental hazards such as 
smoke or other inhalants to which the veteran was exposed 
while on active duty in Southwest Asia, nor to a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms.  

The Board is aware that the veteran was not informed of the 
change in the law establishing presumptive service connection 
for a medically unexplained chronic multisymptom illness that 
is defined by a cluster of signs or symptoms, but this has 
not prejudiced his claim for a breathing disorder because 
this breathing disorder is medically related to known 
diagnoses and not to any medically unexplained chronic 
multisymptom illness.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

G.  Arthritis

The Board notes that this discussion of arthritis will 
exclude the left hip, which is separately analyzed above, the 
left wrist, the disability of which is service connected by 
this decision, and the right foot, concerning which more 
evidentiary development is needed.  

The service medical records show no complaint, finding or 
diagnosis of arthritis.  Complaints of back pain in March 
1966 were without history of trauma.  There also was "left" 
muscle tenderness and costovertebral angle tenderness.  The 
impression was urinary tract infection versus back versus 
viral syndrome.  His back symptoms reportedly improved.  He 
was treated for a right hand sprain with an ace bandage in 
March 1967.  The August 1967 separation examination showed a 
normal musculoskeletal system and the notation that the 
veteran previously had trouble sleeping due to back pain.  In 
June 1985, the veteran fell off the back of a truck onto his 
right side with right knee, ankle, and hip discomfort, and 
right wrist and lower right back tenderness.  X-rays were 
negative.  Contusions of the right leg, thigh and ankle and 
right knee strain were assessed.  General physical 
examinations at the time of the veteran's entrance into 
service in January 1991 showed no complaint, finding or 
diagnosis of any joint abnormality (excluding the right foot, 
noted above).  The separation examination in March 1991 
showed no complaint, finding or diagnosis of arthritis.  

A private osteopathic report in August 1995 assessed 
rheumatoid arthritis of the third finger of the right hand.  

On a VA examination in October 1996, the veteran's complaints 
of diffuse arthralgias were noted.  The general examination 
of the musculoskeletal system was negative for arthritis.  
Examination of the joints showed osteoarthritis of the hands.  

X-ray examination of the neck by VA in September 1997 showed 
cervical spondylosis with osteophyte formation.  X-ray 
examination of the knees and elbows showed no significant 
abnormality.  X-ray examination of the shoulders showed 
bilateral acromioclavicular joint hypertrophy.  X-ray 
examination of the right wrist showed minimal degenerative 
changes with narrowing, sclerosis and small erosive change.  
X-ray examination of the ankles showed a left calcaneal spur 
with no right ankle abnormality.  X-ray examination of the 
hands showed degenerative changes with demineralization, 
joint narrowing, osteophyte formation, and sclerosis.  

A VA examination of the joints in October 1997 revealed 
minimal joint disease of the hands.  A laboratory value of 
negative rheumatoid factor was found.  

VA outpatient treatment records dated in April 1998 indicate 
spinal cord impingement secondary to cervical spine 
spondylitic myelopathy.  

X-ray examination of the right hip by VA in June 1998 
revealed degenerative changes of joint space narrowing and 
subchondral sclerosis.  There also was X-ray evidence of 
hypertrophic spurring of the cervical spine.  Minimal 
degenerative change was reported.  Lumbar spine X-rays showed 
an osteophyte at the thoracolumbar junction.  Magnetic 
resonance imaging of the cervical spine in October 1998 
indicated degenerative joint disease.  Arthritis was recorded 
in November 1998.  Magnetic resonance imaging of the lumbar 
spine in January 1999 showed osteophytes compatible with 
degenerative changes.  

Osteoarthritis was identified as one of the disabling factors 
supporting an award of Social Security disability benefits in 
March 1999.  

X-ray examination of the hands and right wrist by VA in 
January 2000 showed no evidence of degenerative change.  

VA outpatient treatment records dated in May 2000 indicate 
osteoarthritis in reference to multiple joint symptoms of the 
hands, right hip, knees, and ankles.  

X-ray examination of the thoracolumbar spine by VA in January 
2001 showed moderately advanced degenerative changes with 
osteophyte formation of the thoracic spine and mild to 
moderate degenerative changes of the lumbosacral spine.  

During the September 2001 hearing, the veteran testified that 
he had arthritis of the hands, knees, ankles, back, and right 
wrist  that was related to his active service.  He reportedly 
started to have the aches and pains of arthritic joints after 
he returned from his Persian Gulf service.  

X-ray examination of the left shoulder by VA in June 2002 
showed degenerative changes (mild hypertrophic changes) about 
the acromioclavicular joint.  

The medical evidence shows no sign or symptom of arthritis 
during active service or until 1996, about 5 years following 
separation, when osteoarthritis of the hands was found.  
Rheumatoid arthritis reported in 1995 has not been medically 
confirmed, and later rheumatoid factor testing was negative.  
Degenerative changes of other joints, including the spine, 
right hip, and left shoulder, were detected later in the 
1990's and during and since 2000.  There is no medical 
evidence relating arthritis and degenerative changes of any 
joint (excluding the joints specified at the outset of this 
analysis) to any inservice injury or disease, and no sign of 
arthritis within the year following separation from active 
service in 1991.  

It is neither claimed nor shown that arthritis is due to an 
undiagnosed illness nor to a medically unexplained chronic 
multisymptom illness that is defined by a cluster of signs or 
symptoms.  

H.  Chronic, Recurrent Dermatitis, Groin & Lower Abdomen

This analysis will exclude references to the skin 
manifestations identified as solar dermatitis, xerosis and 
pruritus that will be the subject of the analysis of the 
issue stemming from the petition to reopen the claim for skin 
rash on the basis of new and material evidence.  

The service medical records show no complaint, finding or 
diagnosis of dermatitis of the groin or the abdominal areas.  

On a VA skin examination in October 1996, the veteran 
reported that he started developing itching rashes on his 
groin since he was in the Persian Gulf and the rashes came 
and went unrelated to seasons and known triggers.  He stated 
that he had no active lesions of the groin.  Chronic, 
recurrent dermatitis of the groin or the abdominal areas was 
not medically indicated or diagnosed.  

In October 1997, the veteran's spouse reported that he had 
rashes when he returned from the Persian Gulf in 1991.  

On a VA examination in September 1998, the veteran gave a 
history of a chronic, recurrent rash since his return from 
the Persian Gulf.  This reportedly started in the groin and 
on the lower abdomen as small pimples that itched and then 
the entire area would become larger and scaly.  The rash had 
responded well to clotrimazole cream and was not very active.  
The groin area showed mild hyperpigmentation in the inguinal 
flexures consistent with postinflammatory hyperpigmentation.  
The assessment was chronic, recurrent dermatitis, mostly 
affecting the groin and lower abdomen.  

VA outpatient treatment records dated in May 1999 indicated 
chronic recurrent dermatitis treated with topical cream.  

During the September 2001 hearing, the veteran testified that 
his skin rash started during active service in the Persian 
Gulf.  

Dermatitis is inflammation of the skin.  STEDMAN'S MEDICAL 
DICTIONARY 462 (26th ed. 1995).  

Chronic recurrent dermatitis primarily involving the groin 
and abdominal areas was not shown to be present during or 
until about five years following active service.  While the 
veteran contends that he had this skin involvement starting 
during his Persian Gulf service, the contemporaneous service 
medical records show no related complaint, finding or 
diagnosis.  There is no medical evidence of a nexus between 
this skin involvement and any inservice disease or injury.  

It is neither claimed nor shown that chronic, recurrent 
dermatitis of the groin and lower abdominal area, as a 
diagnosed entity, could be due to an undiagnosed illness, nor 
that it is a medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs or symptoms.  



I.  Undifferentiated Somatoform Disorder:
Numbness & Impotence, Also As Due To Undiagnosed Illness.  

The service medical records show no complaint, finding or 
diagnosis of numbness and/or impotence, to include as 
manifestations of an undifferentiated somatoform disorder.  

On a VA examination in October 1996, the veteran complained 
of intermittent hand numbness and impotence.  The diagnosis 
was expressed as symptoms consistent with possible Persian 
Gulf War syndrome.  On a psychiatric examination, personality 
testing revealed a tendency to focus on physical symptoms.  
An undifferentiated somatoform disorder with vague physical 
complaints was diagnosed.  

As indicated in the "Arthritis" subsection of this 
decision, the VA examination in October 1996 reflected 
complaints of diffuse arthralgias.  X-rays showed spondylosis 
and osteophyte formation of the neck.  September 1997 X-rays 
showed no elbow abnormality, a left calcaneal spur in the 
left ankle region and no right ankle abnormality.  

A VA examination for post-traumatic stress disorder was 
performed in September 1997.  There was an extreme concern 
and emotionality involving physical symptomatology.  Such 
individuals as the veteran reportedly tended to focus 
exclusively on physical illness and direct much energy into 
them.  The diagnostic impression was somatization disorder.  

A VA psychiatric examination in October 1997 showed that the 
veteran suffered from impotence.  The previous diagnosis of 
undifferentiated somatoform disorder was noted.  It 
reportedly was not uncommon for people with major depression 
to be overly somatic.  The examiner felt that the somatic 
complaints were somewhat embellished secondary to the extent 
of major depression.  The veteran reportedly speculated that 
exposure to the Persian Gulf experience might have been 
causative of his symptoms.  The examiner stated that the 
symptoms did not appear until after active service.  The 
assessment was major depression with anxious features.  

On a VA urology examination in October 1997, the veteran gave 
a history of impotence since returning from the Persian Gulf.  
He initially reported that he had been unable to have 
erections since his return from the Persian Gulf.  Then he 
stated that he had had sex 3 or 4 times since then.  He next 
reported that he had had sufficiently rigid erections for 
sexual intercourse on at least a half-dozen occasions within 
the year after his return from the Persian Gulf.  He finally 
reported that he had had no erections, nocturnal or 
otherwise, and had not had sexual intercourse with his wife 
for the last year due to "lack-of-rigidity erections."  

The examiner's assessment from the VA urology examination in 
October 1997 reflected that the veteran was claiming erectile 
dysfunction since his return from the Persian Gulf War in 
1991 and also was claiming that such dysfunction was related 
to his service in the Persian Gulf.  He did not have a 
history of any medical disease which would significantly 
relate to a history of erectile impotence.  His physical 
examination was entirely normal.  The examiner reported that 
the veteran's impotence/erectile dysfunction certainly could 
be related to a psychological disturbance, particularly 
depression.  Depression reportedly could have a significant 
impact on his libido, his desire to perform sexual activity, 
and his ability to achieve and maintain adequately rigid 
erections for sexual intercourse.  The examiner believed 
that, if the veteran were having problems with erectile 
dysfunction, it would most likely be related to a history of 
psychological disturbance such as depression, should this be 
documented by psychological examination.  The examiner stated 
that the only way to objectively demonstrate the veteran's 
erectile function or dysfunction would be nocturnal penile 
tumescence monitoring in a fully equipped sleep study 
laboratory.  This was not available through VA and clinically 
of potentially limited viability.  Therefore, the diagnosis 
of erectile dysfunction was based mostly on his history, as 
outlined above.  

In October 1997, the veteran's spouse submitted a statement 
that, due to problems the veteran had since his return from 
the Persian Gulf, they had no love life.  

VA clinical records dated in January 1998 show that the 
veteran's had a sudden onset of numbness of the left 
extremities a few days earlier.  This was associated with 
diagnoses of right subcortical lacunar infarction and 
cervical spine stenosis with cord impingement, C4-5.  He was 
shown to have left hemisensory loss that was suggestive of 
cord osteophyte impingement, especially with erectile 
dysfunction.  In May 1998, it was recorded that upper 
extremity numbness was consistent with evidence of signal 
change in the spinal cord seen on magnetic resonance imaging.  
He complained of numbness down into the left hand.  Nerve 
conduction studies resulted in a conclusion that he had 
peripheral neuropathy.  In September 1998, his complaint of 
persistent numbness was associated with polyneuropathy and 
electromyographic conclusions of acute left C5 or C6 cervical 
motor radiculopathy with chronic symptoms possibly caused by 
myelopathy.  

VA outpatient treatment records dated in October 1998 show 
that the veteran had numbness of the left hand associated 
with diagnoses of cervical spondylosis in postoperative 
status, degenerative joint disease and cervical 
radiculopathy.  

A VA hospital record dated in January 1999 indicated that the 
veteran had leg numbness in association with the diagnosis of 
low back pain with lumbar radiculopathy.  

Psychiatric clinical records associated with the veteran's 
award of Social Security disability benefits in March 1999 
indicated that he had a somatization disorder.  

VA outpatient treatment records dated in May 1999 reflect a 
clinical impression of possible post-cerebrovascular accident 
with left upper and lower extremity numbness, diagnosed as a 
clinical stroke.  In June 1999, the veteran participated in 
the Gulf War Veterans' Focused Care Program in May 1999 
during which his altered sexual functioning was noted.  In 
August 1999, decreased sensation of the left lower extremity 
was shown in conjunction with an assessment of L4-5 
radiculopathy.  

VA electromyogram and nerve conduction velocity study in 
November 1999 was pursuant to the veteran's complaints of 
left lower extremity numbness and the interpretation was an 
abnormal study with electrodiagnostic evidence of a 
sensori-motor peripheral neuropathy affecting the lower 
limbs.   Erectile dysfunction was noted in July 2000.  In 
January 2001, his complaints of left hand and left leg 
numbness were associated with the assessment of peripheral 
neuropathy.  

VA outpatient treatment records dated in May 2000 indicate 
osteoarthritis in reference to multiple joint symptoms of the 
hands, right hip, knees, and ankles.  

During the September 2001 hearing, the veteran testified that 
he started to experience numbness over the left side of his 
body when he returned from the Persian Gulf.  He began to 
suffer from impotence shortly after he returned from the 
Persian Gulf.  

In October 2001, pursuant to the veteran's complaint of hand 
numbness, VA electrodiagnostic studies revealed evidence of 
bilateral median nerve entrapment at the wrist.  

The veteran's wife reported in October 1997 that he, in 
effect, had impotence upon his return from the Persian Gulf, 
and he has indicated this also, along with numbness, but they 
are not competent to establish that such symptomatology, even 
if present soon after separation, were diagnostic of 
undifferentiated somatoform disorder, nor an undiagnosed 
illness, nor a medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs or symptoms.  

Numbness has been medically attributed to an undifferentiated 
somatoform disorder and to organic disease, including spinal 
stenosis, spinal cord impingement, peripheral neuropathy, 
cervical motor radiculopathy, myelopathy, cervical 
spondylosis, degenerative joint disease, lumbar 
radiculopathy, possible stroke, and bilateral median nerve 
entrapment at the wrist.  Impotence has been medically 
attributed to an undifferentiated somatoform disorder as well 
as organic disease characterized as cervical spinal cord 
osteophyte impingement.  Joint pain of the neck and the 
ankles is medically attributed to undifferentiated somatoform 
disorder and to organic disease of the cervical spine 
(spondylosis, stenosis, spinal cord impingement) and the 
ankles (osteoarthritis).  Joint pain of the elbows is 
medically nonexistent.  

None of the medically indicated sources of numbness , 
impotence and pain of the neck and the ankles was shown 
during or until more than 4 years following active service.  
Numbness, impotence, and pain of the neck and the ankles, 
respectively, is not medically related to an undiagnosed 
illness nor to a medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs or symptoms.  
Joint pain of the elbows is not subject to service connection 
because it is medically nonexistent.  

While the veteran was not informed of the legislation 
establishing presumptive service connection for a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms, this is not considered 
prejudicial to him because the claimed disabilities are not 
shown to be in the category of medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs 
or symptoms.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Reopened Claims: New & Material Evidence

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

The Board has the authority to determine on a de novo basis 
whether a claim had been properly reopened under VAOPGCPREC 
5-92 (O.G.C. Prec. 5-92).  The Board must determine whether 
new and material has been submitted because this affects the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been received, the analysis must end and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id at 1384.  See also Jackson v. Principi, 
265 F.3rd 1366, 1369 (2001).  

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996). In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  Further, in 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The presumption of 
credibility, however, does not include any presumption of 
competence.  See King v. Brown, 5 Vet. App. 19 (1993).  

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . . 
. cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).  Just as the [Board] must point 
to a medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
veteran cannot meet his initial burden by relying upon his 
own, or his representative's, opinions as to medical matters.  
Nor can the veteran meet the 'new and material evidence' 
burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Secretary of VA (Secretary) recently amended 38 C.F.R. 
§ 3.156(a), which went into effect on August 29, 2001, for 
the purpose redefining what constitutes new and material 
evidence in order to reopen a final decision.  These changes 
are prospective, however, and only apply to claims filed on 
or after August 29, 2001.  These changes do not apply to the 
present case.  

A.  Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The relationship between a current disability and disease or 
injury in service may, for certain disabling conditions, be 
based on a "presumption" under the law that certain chronic 
diseases manifest to a certain degree within a certain time 
after service must have had their onset in service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  
Service connection for organic diseases of the nervous system 
may be established based on a legal presumption by showing 
that it was manifest to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  

By rating decision in January 1997, service connection for 
bilateral hearing loss was denied.  Following appropriate 
notification, the veteran failed to file a timely notice of 
disagreement and that decision became final.  

That decision was in consideration of the service medical 
records, VA examinations in 1996, and a statement received 
from the veteran in February 1995.  Service connection was 
denied on the basis that bilateral hearing loss was first 
shown in 1989, following active service in the 1960's, and 
was not aggravated by active service in the Persian Gulf War.  

The veteran did have audiometric evaluations during his first 
period of active duty, and none were at a level to indicate 
impaired hearing that would be considered a disability under 
38 C.F.R. § 3.385.  However, on the entrance examination for 
the National Guard in 1981, a 40-decibel reading at 4000 
Hertz was shown for the right ear only.  This would be 
considered the first indication of a hearing disability under 
the cited regulatory criteria.  

A retention/periodic examination in April 1989 showed hearing 
acuity, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
90
45
90
90
LEFT
25
50
35
40
25

A second check showed:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
30
LEFT
25
90
50
25
90

Recurrent exposure to loud noise was recorded.  Marked 
hearing loss bilaterally was diagnosed.  

On January 9, 1991, hearing acuity was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
70
55
LEFT
35
55
50
70
70

It was recorded that the veteran had known hearing loss and 
used a left ear hearing aid that was inoperable and out for 
repair.  Sloping mild to moderately severe sensorineural 
hearing loss was assessed.  

On January 18, 1991, hearing acuity was measured as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
50
70
70
LEFT
35
60
55
75
70

Documented sensorineural hearing loss bilaterally was 
recorded.  

On the March 1991 separation examination, hearing acuity was 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
65
50
LEFT
30
35
50
55
70

Unchanged hearing was recorded.  

On an April 1991 audiometric evaluation, hearing acuity was 
unchanged.  

The VA examination in October 1996 indicated history from the 
veteran that he was exposed to noise from tanks firing in 
1966 during active service followed by immediate hearing 
loss.  His hearing improved after a few days, but not to the 
baseline.  He reported gradual bilateral hearing loss since 
that time.  He stated that during his reserve time and when 
he was reactivated he always utilized ear protection around 
elevated noise levels.  The only reported unprotected 
military noise exposure was during the period from 1966 to 
1968 when he was exposed to artillery and tank fire.  Hearing 
acuity was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
50
65
70
LEFT
40
70
55
70
80

Mild to moderately severe sensorineural hearing loss on the 
right and mild to severe sensorineural hearing loss on the 
left was diagnosed.  

Since the January 1997 rating decision, a letter from the 
veteran's wife received in October 1997 indicates that he had 
difficulty hearing in 1968 after his separation from active 
service.  He reportedly had been on tanks and the blasts hurt 
his ears.  His hearing worsened.  She did not know why the 
records could not be found.  She stated that they were 
married in June 1969 and his hearing problems caused him to 
go to the doctors many times.  He reportedly joined the 
National Guard in 1981 and went to the doctor for a hearing 
aid which he could not wear all the time due to the fact that 
his ears bothered him.  

VA hearing tests in 1999 revealed mild to severe sloping 
sensorineural hearing loss, bilaterally.  

On a VA clinical report in September 2000, the veteran gave a 
history of losing his hearing from a tank explosion, loss of 
hearing for 2 or 3 days, then return of his hearing but not 
as good as before, and then the need for hearing aids.  

In February 2001, VA clinical records reflect previously 
established sensorineural hearing loss.  Stable hearing loss 
was noted.  

During the September 2001 hearing, the veteran testified to 
essentially the same hearing loss history he reported on the 
VA examination in October 1996.  He gave details that he was 
on duty picking up spent tank ammunition in between tank 
firings.  This reportedly occurred in 1967.  He immediately 
experienced hearing loss and reportedly was seen for this in 
a hospital.  He was given ear drops.  He went for hearing 
aids in about 1979.  He stated that he did have a hearing 
loss in 1981 when he joined the National Guard.  When he was 
examined for reactivation in January 1991 he was given 
hearing aids.  A doctor at the VA reportedly had said 
something like the blast from the tanks could have caused his 
hearing loss.  

VA outpatient clinical records dated in November 2001 show 
that the veteran was seen for sudden left ear hearing loss 
that had occurred a month previously.  In April 2002, both 
sensorineural and conductive hearing loss was shown.  Left 
ear pathology over several months was reported.  

No new medical evidence has been received to indicate that 
the impaired hearing shown on the 1989 examination was 
related to noise exposure during the veteran's first period 
of active duty, that the bilateral sensorineural hearing loss 
was manifested to the requisite degree within a year 
following his first period of active service, or that his 
hearing impairment was aggravated by his second period of 
active service.  The new evidence shows the level of hearing 
loss at the times it was evaluated, and does not include 
clinical findings relative to the onset or the severity of 
hearing loss during active duty, or a medical nexus between 
his hearing loss and any disease or injury during active 
duty.  

His statements and those of his wife in support of hearing 
loss during active service do not constitute competent 
evidence of the onset (directly or presumptively) or 
aggravation of hearing loss during active service, or as a 
consequence of noise exposure during such service.  In the 
absence of new and material evidence, the claim is not 
reopened and remains finally denied.  

B.  Skin Rash: Solar Dermatitis, Xerosis, & Pruritus.

By rating decision in January 1997, service connection was 
denied for skin rash classified as solar dermatitis, xerosis 
and pruritus.  The veteran was appropriately notified and 
failed to submit a timely notice of disagreement.  That 
decision became final.  

The January 1997 decision was in consideration of the service 
medical records and a VA skin examination in October 1996.  
Service connection was denied essentially because the 
specified skin disorders were not present during active 
service and were not considered to be due to an undiagnosed 
illness in reference to the veteran's active service in the 
Persian Gulf.  

Solar dermatitis is a dermatitis in photosensitive persons 
caused by exposure to the sun's rays.  STEDMAN'S, supra, at 
464.  Xerosis is a pathologic dryness of the skin 
(xeroderma).  STEDMAN'S, supra, at 1967.  Pruritus is 
itching.  STEDMAN'S, supra, at 1449.  

The service medical records showed no complaint, finding or 
diagnosis of solar dermatitis, xerosis nor pruritus.  

The VA examination in October 1996 showed the veteran's 
report of history of itching rashes on his groin and underarm 
areas since he was in the Persian Gulf.  He stated that the 
rashes come and go, and were not present.  He reportedly had 
occasionally itchy skin on his arms with no lesions.  The 
objective findings were thickened, mottled, hyperpigmented 
skin and dry skin on his arms.  The diagnoses were solar 
dermatitis, xerosis and pruritus of unknown etiology, most 
likely secondary to xerosis and not any Persian Gulf 
condition.  

Since the January 1997 decision, a letter received from the 
veteran's wife in October 1997 indicates that he had rashes 
when he returned from the Persian Gulf.  

A former fellow serviceman of the veteran wrote a statement 
in September 1998 indicating that he had had rashes that 
looked like pimples under his arms and on his sides when he 
was serving in the Persian Gulf.  

Multiple skin examinations dated since the January 1997 
decision fail to disclose solar dermatitis, xerosis and/or 
pruritus.  Itching skin has been shown, but only as a 
concomitant of skin disorders other than solar dermatitis and 
xerosis.  The veteran's spouse and former fellow serviceman 
are not competent to identify the skin rashes they remember 
he had as solar dermatitis, xerosis and/or pruritus, nor have 
they indicated that he did have these kinds of skin disorder.  
There is no new medical evidence showing that the veteran has 
solar dermatitis, xerosis and/or pruritus that resulted from 
any inservice disease or injury, or as due to an undiagnosed 
illness, or as a medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs or symptoms.  

The Board realizes that the veteran was not informed of the 
new category of presumptive service connection for a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms.  He is not 
considered to have been prejudiced by this omission, however, 
because he is not shown to have any of the skin disorders for 
which this reopened claim for service connection is sought.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the absence of new and material evidence, the claim 
regarding skin rash classified as solar dermatitis, xerosis 
and pruritus remains finally denied.  

C.  Undifferentiated Somatoform Disorder: Fatigue, Aches, 
Pains,
Night Sweats, Irritability, Restlessness, Sleep Disorder, 
Memory Loss, Poor Concentration, 
Including As Due To An Undiagnosed Illness.

By rating action in January 1997, service connection for 
undifferentiated somatoform disorder claimed as fatigue, 
aches, pains, night sweats, irritability, restlessness, sleep 
disorder, memory loss, and poor concentration, to include as 
due to an undiagnosed illness, was denied.  The veteran was 
timely and appropriately notified and has failed to submit a 
timely notice of disagreement.  That decision became final.  

The January 1997 decision was in consideration of the service 
medical records and VA examinations in October 1996.  

The service medical records show on a pre-induction 
examination in September 1965 that the veteran had complaints 
of trouble sleeping.  Insomnia with overwork was recorded.  
Later dated service medical records show no complaint, 
finding or diagnosis of fatigue, aches, pains, night sweats, 
irritability, restlessness, sleep disorder, memory loss, or 
poor concentration, nor an undifferentiated somatoform 
disorder.  

On a VA examination in October 1996, the veteran complained 
of diffuse arthralgias, insomnia, night sweats, fatigue, and 
forgetfulness.  The diagnosis was expressed as symptoms 
consistent with possible Persian Gulf War syndrome.  On a 
psychiatric examination, he indicated that he had 
restlessness since he was stationed the Persian Gulf.  
Personality testing revealed a tendency to focus on physical 
symptoms.  He was categorized as an individual who felt tired 
a good deal of the time.  An undifferentiated somatoform 
disorder with vague physical complaints including aches, 
pains, memory loss, and occasional restlessness was 
diagnosed.  

A VA neurologic examination in October 1996 showed subjective 
complaints of memory loss that started about a month after 
returning from the Persian Gulf.  The veteran had very poor 
concentration and followed commands slowly.  Various tests 
were ordered, to include electroencephalogram, magnetic 
resonance imaging and appropriate laboratory work.  After 
they were performed, a subjective decrease in memory with a 
negative work-up was diagnosed.  

Since the January 1997 rating decision, a VA examination for 
post-traumatic stress disorder was performed in September 
1997.  The veteran showed an extreme concern and emotionality 
involving his physical symptomatology.  The diagnostic 
impression was somatization disorder.  

A VA psychiatric examination in October 1997 showed that the 
veteran started to suffer from poor sleep with trouble 
falling to sleep and frequent middle of the night awakenings 
6 to 8 months after returning from the Persian Gulf and being 
unemployed for a time after the company for which he was 
working closed.  He felt irritable.  He reported decreased 
energy and frequent problems with concentration.  The 
previous diagnosis of undifferentiated somatoform disorder 
was noted.  It reportedly was not uncommon for people with 
major depression to be overly somatic.  The examiner felt 
that the somatic complaints were somewhat embellished 
secondary to the extent of major depression.  The veteran 
reportedly speculated that exposure to the Persian Gulf 
experience might have been causative of his symptoms.  The 
examiner stated that the symptoms did not appear until after 
active service.  The assessment was major depression with 
anxious features.  

In October 1997, the veteran's spouse submitted a statement 
that, upon his return from the Persian Gulf, he had no 
energy, aches, pains, night sweats, tiredness and no interest 
in doing anything.  He awakened at all hours during the night 
and got up in the morning exhausted.  He was forgetful and 
had lost his memory.  He twitched and jumped in bed.  He 
suffered from depression, not caring about things, and 
irritability.  

A VA outpatient psychiatric evaluation in September 1998 
showed that the veteran gave a history of decreased memory, 
decreased energy, depression, and difficulty sleeping since 
returning from the Persian Gulf.  An adjustment disorder with 
anxiety was diagnosed.  

A VA screening report for a Chronic Pain Rehabilitation 
Program in October 1998 described the veteran's complaints of 
pain all over his body and the negative effects of pain 
including decreased sleep and increased irritability.  He 
reported problems with memory and concentration dating from 
his return from the Persian Gulf.  

VA outpatient treatment records dated in October 1998 show 
that the veteran had chronic pain secondary to cervical 
spondylitic myelopathy.  

A November 1998 psychology admission note by a clinical 
psychologist from a Chronic Pain Rehabilitation Program 
included results of psychological testing and reflected the 
conclusions that the veteran appeared to be suffering from a 
severe chronic pain syndrome characterized by strong 
somatization, health preoccupation, fatigue, and difficulty 
sleeping.  

Psychiatric clinical records associated with the veteran's 
award of Social Security disability benefits in March 1999 
indicated that he had a somatization disorder.  

VA outpatient treatment records show that the veteran had 
neuropathic pain in association with low back problems was 
assessed in February and May 2000.  

During the September 2001 hearing, the veteran testified that 
he started to have night sweats and sleeping difficulty while 
he was serving in Saudi Arabia.  

In July 2002, VA clinical records reflect bilateral shoulder 
pain, biceps tendon tenderness and increased pain with 
resisted flexion of the elbow, assessed as biceps tendonitis.  

The evidence received and considered since the January 1997 
decision does not indicate that the veteran's symptomatology 
of fatigue, night sweats, irritability, restlessness, sleep 
problems, memory loss and concentration problems arose prior 
to his 1991 separation from active service as manifestations 
of an undifferentiated somatoform disorder initially found in 
1996.  While his wife reported in October 1997 that he had 
some of these symptoms upon his return from the Persian Gulf, 
and he has indicated this also, they are not competent to 
establish that such symptomatology, even if present soon 
after separation, were diagnostic of undifferentiated 
somatoform disorder nor of an undiagnosed illness nor of a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms.  

The new evidence shows that aches and pains are diagnostic of 
both the veteran's somatic disorder and organic disease of 
the spine and multiple joints, and neuropathy.  Somatic 
complaints have been medically included in the diagnosis of 
major depression with anxious features.  No new evidence 
indicates a service onset for these symptomatology nor that 
they are medically unexplained or due to an undiagnosed 
illness.  

The new evidence does not show that chronic undifferentiated 
somatoform disorder diagnosed from these symptomatology was 
shown during active service or medically traceable to any 
inservice disease or injury.  No new evidence indicates that 
this diagnosed psychiatric disability entity with its 
specified symptomatology could be due to an undiagnosed 
illness or that it could be considered a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms.  No new and material evidence 
has been submitted in support of a reopened claim.  

The Board realizes that the veteran has not been informed of 
the new legal criteria for presumptive service connection for 
a medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms.  Nevertheless, no 
prejudice against him is shown by this omission because there 
is no question that the disability at issue does not fall 
into the category of a medically unexplained chronic 
multisymptom illness that is defined by a cluster of signs or 
symptoms.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III. VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in March 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for VA examinations, 
including those specifically directed to the special criteria 
for disabilities claimed in connection with active service in 
Southwest Asia during the Persian Gulf War, and they were 
accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. 
§ 3.159(e).  Thus, VA's duty to assist has been fulfilled.  

With respect to the provisions of 38 C.F.R. § 3.159(c) cited 
in the immediately preceding paragraph, the Board would note 
that these criteria are not applicable to the veteran's 
petitions to reopen his claims for hearing loss, a skin rash 
classified as solar dermatitis, xerosis and pruritus, to 
include as due to an undiagnosed illness, and for 
undifferentiated somatoform disorder claimed as fatigue, 
aches, pains, night sweats, irritability, restlessness, sleep 
disorder, memory loss, and poor concentration, to include as 
due to an undiagnosed illness, as these petitions were 
received prior to August 2001.  




ORDER

Service connection for irritable bowel syndrome is granted.  

Service connection for degenerative arthritis of the left 
hip, claimed as a hip disorder, is denied.  

Service connection for residuals of a left wrist injury is 
granted.  

Service connection for groin pull, claimed as a groin 
disorder, is denied.  

Service connection for chronic obstructive pulmonary disease, 
claimed as breathing problems due to an undiagnosed illness, 
is denied.  

Service connection for arthritis is denied.  

Service connection for a skin rash classified as chronic, 
recurrent dermatitis, mostly affecting the groin and lower 
abdomen, is denied.  

Service connection for an undifferentiated somatoform 
disorder claimed as numbness and impotence, to include as due 
to an undiagnosed illness, is denied.  

New and material evidence not having been submitted, the 
claim is not reopened and service connection for hearing loss 
remains denied.  

New and material evidence not having been submitted, the 
claim is not reopened, and service connection for a skin rash 
classified as solar dermatitis, xerosis and pruritus, to 
include as due to an undiagnosed illness, remains denied.  



		(CONTINUED ON NEXT PAGE)



New and material evidence not having been submitted, the 
claim is not reopened, and service connection for 
undifferentiated somatoform disorder claimed as fatigue, 
aches, pains, night sweats, irritability, restlessness, sleep 
disorder, memory loss, and poor concentration, to include as 
due to an undiagnosed illness, remains denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

